Case 1:17-cv-00890-LAP Document 135 Filed 03/17/21 Page 1 of 2
Case 1:17-cv-00890-LAP Document 133-1 Filed 03/16/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
CONSUMER FINANCIAL PROTECTION BOREAU and
THE PEOPLE OF THE STATE OF NEW YORK by

ERIC T. SCHNEIDERMAN, Attorney General for the

 

 

State of New York, Case No. 1:17-cv-00890 (LAP)

Plaintiffs,

¥. ORDER
OF SUBSTITUTION AND

RD LEGAL FUNDING, LLC, RD LEGAL FINANCE, LLC, AMENDMENT OF THE
RD LEGAL FUNDING PARTNERS, LP, and CAPTION
RONI DERSOVITZ,

Defendants.

pen uuenenennanceneens wun nX

 

Under Federal Rule of Civil Procedure 25(d), “[a]n action does not abate when a public
officer who is apart in an official capacity ... ceases to hold office while the action ts pending.
The officer’s successor is automatically substituted as a party.”

On January 1, 2019, Letitia James succeeded Barbara D. Underwood as the New York
Attorney General, who had succeeded Eric T. Schneiderman as the New York Attorney General
on May 8, 2018.

Accordingly, under Federal Rule of Civil Procedure 25(d), the Court hereby ORDERS
that Letitia James shall be substituted for Eric T. Schneiderman in this action and the caption

shall be amended to read as follows:

 

 
Case 1:17-cv-00890-LAP Document 135 Filed 03/17/21 Page 2 of 2

Case 1:17-cv-00890-LAP Document 133-1 Filed 03/16/21 Page 2 of 2

CONSUMER FINANCIAL PROTECTION BUREAU and
THE PEOPLE OF THE STATE OF NEW YORK by
LETITIA JAMES, Attorney General for the

State of New York,

Plaintiffs,
Case No. 1:17-cv-00890 (LAP)

v.

RD LEGAL FUNDING, LLC, RD LEGAL FINANCE, LLC,
RD LEGAL FUNDING PARTNERS, LP, and
RONI DERSOVITZ,

Defendants.

SO ORDERED

Dated: March f / , 2021

New York, New York , Z Gewlee

Hon. Loretta A. Preska
United States District Judge

 

 

 
